  Case 1:19-cr-10040-JDB Document 17 Filed 04/18/19 Page 1 of 1                      PageID 71



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION

   UNITED STATES OF AMERICA                          §
                                                     §
             v.                                      §
                                                     §     Criminal No. 1:19-cr-10040-JDB
   JEFF W. YOUNG JR.,                                §
   ALEXANDER ALPEROVICH, M.D.,                       §
   And ANDREW RUDIN, M.D.,                           §
                                                     §
                            Defendants.              §

                           NOTICE OF ATTORNEY APPEARANCE

          The United States of America, by and through its undersigned counsel, hereby files this

Notice of Attorney Appearance, designating Jason Ross Knutson, Trial Attorney, United States

Department of Justice, Criminal Division, Fraud Section, an attorney for the United States in this

matter.


                                               Respectfully submitted,

                                               D. MICHAEL DUNAVANT
                                               UNITED STATES ATTORNEY



                                               By:        /s/ Jason Ross Knutson
                                                     Jason Ross Knutson
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Criminal Division, Fraud Section
                                                     1400 New York Ave. NW
                                                     Washington, DC 20005
                                                     (202) 679-1883
                                                     Jason.knutson@usdoj.gov
